

TELEGEN CORPORATION


STOCK OPTION AGREEMENT
Option No. _____


This Stock Option Agreement (“Agreement”) is made and entered into as of the
date of grant set forth below (the “Date of Grant”) by and between Telegen
Corporation, a California corporation (the “Company”), and the participant named
below (“Participant”). Capitalized terms not defined herein shall have the
respective meanings ascribed to them in the Company’s 2007 Stock Incentive Plan
(the “Plan”).



Participant:       Social Security Number:       Address:               Total
Option Shares:       Exercise Price Per Share (US$):       Date of Grant:      
Expiration Date:       Type of Stock Option       (Check one):   [ ] Incentive
Stock Option       [ ] Nonqualified Stock Option  

 
1. Grant of Option. The Company hereby grants to Participant an option (the
“Option”) to purchase the total number of shares of Common Stock of the Company
set forth above (the “Shares”) at the Exercise Price Per Share set forth above
(the “Exercise Price”), subject to all of the terms and conditions of this
Agreement and the Plan. If designated as an Incentive Stock Option above, the
Option is intended to qualify as an “incentive stock option” (“ISO”) within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”); if designated as a Nonqualified Stock Option above, the Option is not
intended to qualify as an ISO under the Code.


2. Exercise of Option.


2.1 Exercise Period of Option. Provided Participant continues to provide
services to the Company throughout the specified period, the Option will become
exercisable at the following rate:


[describe vesting schedule]
 
2.2 Expiration. The Option shall expire on the Expiration Date set forth above
and must be exercised, if at all, on or before the Expiration Date.


3. Termination.


3.1 Termination for Any Reason Except Death or Disability. If Participant’s
services are terminated for any reason, except death, disability or Cause, the
Option, to the extent (and only to the extent) that it would have been
exercisable by Participant on the date of termination, may be exercised by
Participant no later than 90 days months after the date of termination, but in
any event no later than the Expiration Date.


 
-1-

--------------------------------------------------------------------------------

 
3.2 Termination Because of Death or Disability. If Participant’s services are
terminated because of death or disability of Participant, the Option, to the
extent (and only to the extent) that it is exercisable by Participant on the
date of termination, may be exercised by Participant (or Participant’s legal
representative) no later than one year after the date of Termination (or, if
required by the policies of the Canadian Venture Exchange applicable to the
Company, not more than 90 days in the event of disability), but in any event no
later than the Expiration Date.


3.3 Termination for Cause. If Participant’s services are terminated for Cause,
the Option shall automatically and fully terminate upon the first notification
to Participant of such termination.


3.4 No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on Participant any right to continue in the employ of, or other relationship
(whether as an officer, director, consultant or otherwise) with, the Company or
any parent, subsidiary or affiliate of the Company, or limit in any way the
right of the Company (or any parent, subsidiary or affiliate of the Company) to
terminate Participant’s employment or other relationship at any time, with or
without Cause.


4. Manner of Exercise.


4.1 Stock Option Exercise Agreement. To exercise this Option, Participant (or in
the case of exercise after Participant’s death, Participant’s executor,
administrator, heir or legatee, as the case may be) must deliver to the Company
an executed stock option exercise agreement in the form attached hereto as
Exhibit A, or in such other form as may be approved by the Company from time to
time (the “Exercise Agreement”), which shall set forth Participant’s election to
exercise the Option, the number of Shares being purchased, any restrictions
imposed on the Shares and any representations, warranties and agreements
regarding Participant’s investment intent and access to information as may be
required by the Company to comply with applicable securities laws. If someone
other than Participant exercises the Option, then such person must submit
documentation reasonably acceptable to the Company that such person has the
right to exercise the Option.


4.2 Limitations on Exercise. The Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise. The Option may not be exercised
as to fewer than 100 Shares unless it is exercised as to all Shares as to which
the Option is then exercisable, and the Option may be exercised only for whole
shares.


4.3 Payment. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the Shares being purchased in cash (by check) payable to the
Company. Payment may also be made as permitted in the Plan, to the extent deemed
acceptable by the Company.


4.4 Tax Withholding. Prior to the issuance of the Shares upon exercise of the
Option, Participant must pay or provide for any applicable federal or state
withholding obligations of the Company. If the Committee permits, Participant
may provide for payment of withholding taxes upon exercise of the Option by
requesting that the Company retain Shares with a Fair Market Value equal to the
minimum amount of taxes required to be withheld. In such case, the Company shall
issue the net number of Shares to the Participant by deducting the Shares
retained from the Shares issuable upon exercise.


4.5 Issuance of Shares. Provided that the Exercise Agreement and payment are in
form and substance satisfactory to counsel for the Company, and provided that
the requirements of any stock exchange upon which the Shares may then be listed
are satisfied, the Company shall issue the Shares registered in the name of
Participant, Participant’s authorized assignee, or Participant’s legal
representative, and shall deliver certificates representing the Shares with the
appropriate legends affixed thereto.


 
-2-

--------------------------------------------------------------------------------

 
5. Notice of Disqualifying Disposition of ISO Shares. If the Option is intended
to qualify as an ISO, and if Participant sells or otherwise disposes of any of
the Shares acquired pursuant to the Option on or before the later of (a) the
date two years after the Date of Grant, and (b) the date one year after issuance
of such Shares to Participant upon exercise of the Option, Participant shall
immediately notify the Company in writing of such disposition. Participant
acknowledges that Participant may be subject to income tax withholding by the
Company on the compensation income recognized by Participant from the early
disposition by payment in cash or out of the current wages or other compensation
payable to Participant.


6. Compliance with Laws and Regulations. The exercise of the Option and the
issuance and transfer of Shares shall be subject to compliance by the Company
and Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s Common Stock may be listed at the time of such issuance or transfer.
Participant understands that the Company is under no obligation to register or
qualify the Shares with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance.


7. Nontransferability of Option. The Option may not be transferred in any manner
other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of Participant only by Participant. The terms of
the Option shall be binding upon the executors, administrators, successors and
assigns of Participant.


8. Tax Consequences. If the Option is granted intending to qualify as an ISO
under federal income tax law, but the Company does not represent or guarantee
that the Option qualifies as such. Participant agrees and acknowledges that
there are or may be federal and state income tax consequences to Participant as
a result of the exercise of the Option and disposition of the Shares.
PARTICIPANTS ARE URGED TO CONSULT THEIR OWN TAX ADVISERS BEFORE EXERCISING THE
OPTION OR DISPOSING OF THE SHARES.


9. Privileges of Stock Ownership. Participant shall not have any of the rights
of a shareholder with respect to any Shares until Participant exercises the
Option and pays the Exercise Price.


10. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Participant or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be final and binding on
the Company and Participant.


11. Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan constitute the entire agreement of the parties and
supersede all prior undertakings and agreements with respect to the subject
matter hereof.


12. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated above or to such other address as such
party may designate in writing from time to time to the Company. All notices
shall be deemed to have been given or delivered upon: personal delivery; three
days after deposit in the United States mail by certified or registered mail
(return receipt requested); one business day after deposit with any return
receipt express courier (prepaid); or one business day after transmission by
facsimile (transmission confirmed).


 
-3-

--------------------------------------------------------------------------------

 
13. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.


14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington, without regard to its
provisions regarding conflicts of laws.


15. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the grant of the
Option evidenced hereby, you acknowledge: (a) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (b) that
the grant of the Option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (c) that all determinations with respect to any such future
grants, including, but not limited to, the times when options will be granted,
the number of shares subject to each option, the option price, and the time or
times when each option will be exercisable, will be at the sole discretion of
the Company; (d) that your participation in the Plan is voluntary; (e) that the
value of the Option is an extraordinary item of compensation which is outside
the scope of your employment contract, if any; (f) that the Option is not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (g) that the vesting of the
Option ceases upon termination of employment or service relationship with the
Company for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement; (h) that the future value of the underlying Shares is
unknown and cannot be predicted with certainty; and (i) that if the underlying
Shares do not increase in value, the Option will have no value.


16. Employee Data Privacy. By entering this Agreement, you (a) authorize the
Company and any agent of the Company administering the Plan or providing Plan
recordkeeping services, to disclose to the Company or any of its affiliates any
information and data the Company requests in order to facilitate the grant of
the Option and the administration of the Plan; (b) waive any data privacy rights
you may have with respect to such information; and (c) authorize the Company and
its agents to store and transmit such information in electronic form.


17. Acceptance. Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all the terms and
conditions of the Plan and this Agreement. Participant acknowledges that there
may be adverse tax consequences upon exercise of the Option or disposition of
the Shares and that Participant should consult a tax adviser prior to such
exercise or disposition.
 
 
-4-

--------------------------------------------------------------------------------

 
DATED as of the Date of Grant set forth above.
 

        TELEGEN CORPORATION  
   
   
    By:       Its:     Name:              


  
Participant acknowledges receipt of a copy of the Plan, a copy of which is
annexed hereto; represents that Participant is familiar with the terms and
provisions of the Plan and this Agreement; and hereby accepts this Option
subject to all of the terms and provisions of the Plan and this Agreement.
Participant further acknowledges that if the Plan has not been approved by the
Company’s shareholders as of the Date of Grant of this Option, this Option shall
not be exercisable until such approval has been obtained.
 

Participant:       
(Signature)
                
(Print Name)
      Date signed: __________________________    

 
 
 
 
-5-

--------------------------------------------------------------------------------

 


EXHIBIT A


STOCK OPTION EXERCISE NOTICE
AND
INVESTMENT REPRESENTATION STATEMENT





To:
Telegen Corporation

  __________________________________

  __________________________________

  Attn: Secretary

   

 
This Notice of Exercise is made and entered into as of _____________, 20___ (the
“Effective Date”) by the purchaser named below (the “Purchaser”) in connection
with stock options granted to Purchaser by Telegen Corporation, a California
corporation (the “Company”). Capitalized terms not defined herein shall have the
respective meanings ascribed to them in the Company’s 2007 Stock Incentive Plan
(the “Plan”).
 



Purchaser:       Total Number of Shares:       Purchase Price Per Share:       
Total Purchase Price:        Option Date of Grant:       

 
1. Exercise of Option.


1.1 Exercise. Pursuant to exercise of that certain option (“Option”) granted to
Purchaser under the Plan and subject to the terms and conditions of this
Agreement, Purchaser hereby elects to purchases from the Company the total
number of shares set forth above (“Shares”) of the Company’s Common Stock at a
purchase price per share set forth above for a total purchase price set forth
above (the “Purchase Price”).


1.2 Title to Shares. The exact spelling of the name(s) under which Purchaser
will take title to the Shares is:
 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

 
Purchaser desires to take title to the Shares as follows:



 
[ ]
Individual, as separate property

 
[ ]
Husband and wife, as community property

 
[ ]
Joint Tenants

 
[ ]
Alone or with spouse as trustee(s) of the following trust (including date):

     

     

     

     

  [ ] Other; please specify:

     

 
        
 
 
-1-

--------------------------------------------------------------------------------

 


1.3 Payment. Purchaser hereby delivers payment of the Purchase Price in the
manner permitted in the Stock Option Agreement by delivery of a check for the
full Purchase Price.


2. Representations and Warranties of Purchaser. Purchaser represents and
warrants to the Company that:


2.1 Agrees to Terms of the Plan. Purchaser has received a copy of the Plan and
the Stock Option Agreement, has read and understands the terms of the Plan, the
Stock Option Agreement and this Exercise Agreement, and agrees to be bound by
their terms and conditions. Purchaser acknowledges that there may be adverse tax
consequences upon exercise of the Option or disposition of the Shares, and that
Purchaser should consult a tax adviser prior to such exercise or disposition.


2.2 Purchase for Own Account for Investment. For as long as the Shares have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), Purchaser makes the following representations: (a) Purchaser is
purchasing the Shares for Purchaser’s own account for investment purposes only
and not with a view to, or for sale in connection with, a distribution of the
Shares within the meaning of the Securities Act; and (b) Purchaser has no
present intention of selling or otherwise disposing of all or any portion of the
Shares and no one other than Purchaser has any beneficial ownership of any of
the Shares.


2.3 Access to Information. Purchaser has had access to all information regarding
the Company and its present and prospective business, assets, liabilities and
financial condition that Purchaser reasonably considers important in making the
decision to purchase the Shares. Purchaser has had ample opportunity to ask
questions of the Company’s representatives concerning such matters and this
investment and all such questions have been answered to Purchaser’s full
satisfaction.


2.4 Understanding of Risks. Purchaser is fully aware of (i) the highly
speculative nature of the investment in the Shares, (ii) the financial hazards
involved, (iii) the potential lack of liquidity of the Shares and the
restrictions on transferability of the Shares (e.g., that Purchaser may not be
able to sell or dispose of the Shares or use them as collateral for loans),
(iv) the qualifications and backgrounds of the management of the Company; and
(v) the tax consequences of investment in the Shares. Purchaser is capable of
evaluating the merits and risks of this investment, has the ability to protect
Purchaser’s own interests in this transaction and is financially capable of
bearing a total loss of this investment.


2.5 Compliance with Securities Laws. Purchaser understands that the Shares have
not been registered under the Securities Act in reliance upon a specific
exemption therefrom, which exemption depends upon, among other things, the bona
fide nature of his or her investment intent as expressed herein. In this
connection, Purchaser understands that, in the view of the Securities and
Exchange Commission (“SEC”), the statutory basis for such exemption may be
unavailable if his or her representation was predicated solely upon a present
intention to hold these Securities for the minimum capital gains period
specified under tax statutes, for a deferred sale, for or until an increase or
decrease in the market price of the Securities, or for a period of one year or
any other fixed period in the future.


3. Restricted Securities.


3.1 No Transfer Unless Registered or Exempt. Purchaser understands that
Purchaser may not transfer any Shares and must hold the Shares indefinitely
unless such Shares are registered under the Securities Act or qualified under
applicable state securities laws or unless, in the opinion of counsel to the
Company, exemptions from such registration and qualification requirements are
available. Purchaser understands that only the Company may file a registration
statement with the SEC and that the Company is under no obligation to do so with
respect to the Shares. Purchaser has also been advised that exemptions from
registration and qualification may not be available or may not permit Purchaser
to transfer all or any of the Shares in the amounts or at the times proposed by
Purchaser.


 
-2-

--------------------------------------------------------------------------------

 
3.2 Legends. Purchaser understands and agrees that until or unless the Shares
are registered under the Securities Act, the certificate evidencing the Shares
will be imprinted with a legend that prohibits the transfer of the Shares unless
they are registered or such registration is not required in the opinion of
counsel for the Purchaser satisfactory to the Company.


4. Tax Consequences. PURCHASER UNDERSTANDS THAT PURCHASER MAY SUFFER ADVERSE
FEDERAL OR STATE TAX CONSEQUENCES AS A RESULT OF PURCHASER’S PURCHASE OR
DISPOSITION OF THE SHARES. PURCHASER ACKNOWLEDGES THAT SHE/HE HAS BEEN ADVISED
TO CONSULT WITH HER/HIS OWN TAX ADVISER IN CONNECTION WITH THE PURCHASE OR
DISPOSITION OF THE SHARES AND THAT PURCHASER HAS HAD AN OPPORTUNITY TO DO SO.
PURCHASER IS NOT RELYING ON THE COMPANY OR ITS AGENTS FOR ANY TAX ADVICE.


5. Compliance with Laws and Regulations. The issuance and transfer of the Shares
will be subject to and conditioned upon compliance by the Company and Purchaser
with all applicable state and federal laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.


6. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Washington,
without regard to conflicts of laws. If any provision of this Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.


7. Entire Agreement. The Plan and this Agreement, together with all its
Exhibits, constitute the entire agreement and understanding of the parties with
respect to the subject matter of this Agreement, and supersede all prior
understandings and agreements, whether oral or written, between the parties
hereto with respect to the specific subject matter hereof.


EXECUTED as of the Effective Date.


PARTICIPANT





    SSN:  
(Signature)
          Address:           
(Please print name)
     

      
 
 
-3-

--------------------------------------------------------------------------------

 
 